DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Clams
Claims 13 – 32 are pending
Claims 1 – 12 are cancelled.
Claims 13 – 32 are rejected.
Information Disclosure Statement
The references cited in the PCT international search report by the WIPO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the lines not well defined and there is shading preventing clear replication of the drawing. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 is dependent upon claim 13.  However, the claim appears to be written in independent from.  The claim sentence should began with “The method”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  the word “Method” in the claim begins with a capitol “M” and should be lower case “m”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 – 32 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 contains "cyanobacteria" in parenthesis.  The claim is vague and lacks clarity because it is not clear whether the language contained within the parenthesis is a required portion of the claim, or if the language is merely exemplary.
2173(c)
Claim 16 recites the limitation "the colour" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the colour" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the colour" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claims 17, 18, 20, 28, 30, 31 and 32 are indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 17 recites the broad recitation the steps are applied to… mixture continuously, and the claim also recites preferably using a pump which is the narrower statement of the range/limitation.

In the present instance, claim 18 recites the broad recitation vitamins, and the claim also recites preferably vitamins of group B which is the narrower statement of the range/limitation.
In the present instance, claim 18 recites the broad recitation minerals, and the claim also recites preferably sodium, calcium, potassium, magnesium and iron which is the narrower statement of the range/limitation.
In the present instance, claim 20 recites the broad recitation separation step, and the claim also recites preferably by centrifugation which is the narrower statement of the range/limitation.
In the present instance, claim 28 recites the broad recitation the steps are applied to… mixture continuously, and the claim also recites preferably using a pump which is the narrower statement of the range/limitation.
In the present instance, claim 29 recites the broad recitation the steps are applied to… mixture continuously, and the claim also recites preferably using a pump which is the narrower statement of the range/limitation.
In the present instance, claim 30 recites the broad recitation the steps are applied to… mixture continuously, and the claim also recites preferably using a pump which is the narrower statement of the range/limitation.

In the present instance, claim 31 recites the broad recitation vitamins, and the claim also recites preferably vitamins of group B which is the narrower statement of the range/limitation.
In the present instance, claim 31 recites the broad recitation minerals, and the claim also recites preferably sodium, calcium, potassium, magnesium and iron which is the narrower statement of the range/limitation.
In the present instance, claim 32 recites the broad recitation proteins, and the claim also recites C-phycocyanin which is the narrower statement of the range/limitation.
In the present instance, claim 32 recites the broad recitation vitamins, and the claim also recites preferably vitamins of group B which is the narrower statement of the range/limitation.
In the present instance, claim 32 recites the broad recitation minerals, and the claim also recites preferably sodium, calcium, potassium, magnesium and iron which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 19, "Arthrospira platensis or Spirulina maxima" is in parenthesis.  The claim is vague and lacks clarity because it is not clear whether the language contained within the parenthesis is a required portion of the claim, or if the language is merely exemplary.
2173(c)
Clams 14 – 32 are rejected for being dependent upon an indefinite claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 provides for use of water-soluble compounds form eukaryotic or prokaryotic microalgae (product of claim 23 via claim 13) in chemical, food, cosmetic or pharmaceutical compositions but, since the claim does not set forth all the steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a process without any 
Claim 24 is rejected under MPEP 2173.05(q) which states that this type of rejection is more appropriate under 35 U.S.C. 101. ( Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967)). In this case, claim 1 is rejected under 35 U.S.C. 101 for being directed to nonstatutory subject matter.  The claims does not fall into one of the four categories of patent eligible subject matter because it does not define “actions” for all of the listed steps.
As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (italics added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). Accord Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 ("The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action") (MEPE 2106.03.I.).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 and 24 are is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104844 707 (Zufeng et al.) or CN 105820237 (Zhigang et al.).
The rejected claim covers a product obtained by the method of claim 13.  
However, Zufeng discloses the product phycocyanobilin from spirulina. (Examples 1 – 3). Zufeng discloses that phycocyanin has use in pharmaceutical composition.  ([0004]. Further, Zhigang discloses the product phycocyanin from spirulina. (Examples 1 – 3).  Zhigang discloses that phycocyanin has used in food products and pharmaceutical compositions.  ([0004]).
Applicant is reminded that claims 23 and 24 are claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” 
 It is well settled that the presence of process limitations in product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to that product.  The addition of a method step in a product claim, which product is not otherwise patentably distinguish over the prior art, cannot impart patentability to that old product." SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1318 (Fed. Cir. 2006) (quoting In re Stephens, 345 F.2d1020, 1023 (CCPA 1965).  
The PTO takes the following position with respect to Product- by-Process claims, As stated in ln re Thorpe, 777 F.2d 695, 697, 698,227 USPQ 964, 966 (Fed. Cir. 1985):   Even though product-by-process claims are limited by and defined by the process, 
In Examination, “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Additionally, once the Examiner establishes that a product, recited in terms of its process of making, is prima facie unpatentable due to anticipation, Appellants bear the burden of proving "that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." Id. at 698 (quoting In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980); In re Best, 562 F.2d 1252, 1255 (CCPA 1977)). 
Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product or composition is known from Zufeng et al. or Zhigang et al.  Therefore, the claim is anticipated by the prior art.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerde, et al. (Bioresource Technology, vol. 125, pp. 175 – 181, 2012) and Hadiyanto et al. (Emirates journal of Food and Agricultural, 28(4) pp. 227 – 234, 2016).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622